DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Solely to highlight differences between the instant claims and the prior art of record (and not to limit the scope of the instant claims), regarding claims 1, 8, and 15, the prior art of record fails to teach or suggest at least a user portrait tag which refers to a hobby, an age range, and a user gender and selecting target secondary users based on a hobby, an age range, and a user gender (i.e., the user portrait tags) and a selected target distance based on geographic locations, as argued by Applicant on page 11 of the response submitted on 05/27/2022.  Claims 3-7, 10-14, and 17-20 are allowed by virtue of their dependency on claims 1, 8, and 15, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2002/0181683 (Mani) – The identity of a call party, i.e., the called party or a calling party, can be presented to a subscriber as an indicium via a multimedia interface, e.g., name, picture, audio or video clips, nickname, age group, gender, languages spoken, hobbies, and the like.  However, Mani does not contemplate at least the use of target distance in the selection of target secondary users in the creation of an inner-group discussion. 
U.S. Patent No. 10117075 (Nordstrom et al.) – Establishing a communication between mobile device users that register with a collaboration system.  Registered users may establish a distance setting as search criteria and view user picture icons that provide information such as hometown and age at a first tier level (limited information access), information such as university, employer, and hobbies at a second tier level (each users mutually selects each other on their respective lists), and information such as name, email address, and friend list at a third tier level (both parties comfortable with each other to release each other’s entire profile).  However, Nordstrom does not contemplate at least the use of target distance, hobby, age group, and gender in the selection of target secondary users in the creation of an inner-group discussion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452